               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

               Plaintiff,

     v.                             CRIMINAL NO. 1:18CR18-02
                                         (Judge Keeley)

CHAD JUAN M. NEAL,

               Defendant.

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 267),
    ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     On April 22, 2019, the defendant, Chad Juan M. Neal (“Neal”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter pleas of GUILTY to Counts One and

Sixteen of the Indictment. After Neal stated that he understood

that the magistrate judge is not a United States district judge, he

consented to tendering his pleas before the magistrate judge.

Previously, this Court had referred the guilty pleas to the

magistrate judge for the purposes of administering the allocution

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the pleas were knowingly and voluntarily entered, and

recommending to this Court whether the pleas should be accepted.

     Based upon Neal’s statements during the plea hearing and the

government’s proffer establishing that an independent factual basis

for the pleas existed, the magistrate judge found that Neal was

competent to enter pleas of guilty, that the pleas were freely and
USA v. NEAL                                            1:18CR18-02

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 267),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

voluntarily given, that he was aware of the nature of the charges

against him and the consequences of his pleas, and that a factual

basis existed for the tendered pleas. The magistrate judge entered

a Report and Recommendation Concerning Plea of Guilty in Felony

Case (“R&R”) (dkt. no. 267) finding a factual basis for the pleas

and recommending that this Court accept Neal’s pleas of guilty to

Counts One and Sixteen of the Indictment.

     The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R. He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R. The parties did not file

any objections to the R&R.

     Accordingly, this Court ADOPTS the magistrate judge’s R&R,

ACCEPTS Neal’s guilty pleas, and ADJUGES him GUILTY of the crimes

charged in Counts One and Sixteen of the Indictment.

     Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until it

has received and reviewed the presentence report prepared in this

matter.



                                2
USA v. NEAL                                                  1:18CR18-02

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 267),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS as

follows:

     1.    The Probation Officer shall undertake a presentence

investigation of Neal, and prepare a presentence report for the

Court;

     2.    The Government and Neal shall provide their versions of

the offense to the probation officer by May 13, 2019;

     3.    The   presentence   report   shall   be   disclosed   to   Neal,

defense counsel, and the United States on or before July 12, 2019;

however, the Probation Officer shall not disclose any sentencing

recommendations made pursuant to Fed. R. Crim. P. 32(e)(3);

     4.    Counsel may file written objections to the presentence

report on or before July 26, 2019;

     5.    The Office of Probation shall submit the presentence

report with addendum to the Court on or before August 2, 2019; and

     6.    Counsel may file any written sentencing statements and

motions for departure from the Sentencing Guidelines, including the

factual basis from the statements or motions, on or before August

2, 2019.




                                   3
USA v. NEAL                                                      1:18CR18-02

   ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
     CONCERNING PLEA OF GUILTY IN FELONY CASE (DKT. NO. 267),
      ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

     The magistrate judge remanded Neal to the custody of the U. S.

Marshal.

     The    Court   will    conduct    the   sentencing   hearing      for   the

defendant    on   Friday,    August    16,   2019   at   9:30   A.M.   at    the

Clarksburg, West Virginia point of holding court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: May 6, 2019


                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                        4
